Citation Nr: 0520451	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's application 
to reopen a claim for service connection for an acquired 
psychiatric disorder.    

In October 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The decision that follows reopens the veteran's claim for 
service connection for a psychiatric disorder; the appeal is 
granted to this extent only.  The issue of service connection 
for an acquired psychiatric disorder is addressed in the 
REMAND portion of the decision below; it is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. for additional development and de novo adjudication.


FINDINGS OF FACT

1.  In October 1992, the RO denied entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal.  

2.  An unappealed RO decision in February 1999 denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder.

3.  Evidence received since the February 1999 RO decision 
denying the veteran's application to reopen his claim for 
service connection for a psychiatric disorder, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim. 
CONCLUSION OF LAW

1.  The February 1999 RO decision denying the application to 
reopen a claim  for service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received since the RO's February 1999 
decision denying an application to reopen a claim for service 
connection for an acquired psychiatric disorder is new and 
material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received has been met to the extent 
necessary to reopen the claim, such that any deficiency in 
this regard is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

I.  Factual background

The service medical records reveal that in October 1980, the 
veteran sought psychiatric treatment.  The records show that 
he was unable to adjust and wanted to get out of his current 
military occupation specialty or would leave the army.  He 
threatened to overdose on Tylenol if his military occupation 
specialty was not changed to working with computers and had 
refused to perform his duties.  The veteran was admitted for 
treatment.  Mental status examination showed that the veteran 
was alert and oriented.  His mood was mildly dysphoric and 
affect was constricted.  His thought processes were intact 
and thought content did not have delusions or hallucinations.  
He was diagnosed as having a personality disorder with 
immature and inadequate features.  

Following service, the veteran underwent treatment at the 
Mobile VA facility beginning in January 1992.  In April 1992, 
the veteran reported that he did not have psychological 
problems before service and had high hopes of a career.  
During service, he was under a lot of pressure and wanted to 
die.  He stated that he had a mental breakdown and was 
discharged.  The veteran further recalled that, just prior to 
his discharge from service, his superior officer told him 
that they were going to let him go but would "dirty up" his 
record first.  

In October 1992 the veteran submitted a claim for service 
connection for depression.

In an October 1992 rating decision, the RO denied service 
connection for a personality disorder on the basis that the 
disorder was a congenital and developmental condition and is 
not considered a disability under the terms of the rating 
schedule.  The veteran was notified of this decision and of 
his appellate rights by letter dated October 1992.  He did 
not appeal.

In October 1992, the veteran reported that someone almost 
shot him with a gun but  he no longer felt depressed or 
wanted to die.  He was diagnosed as having an acute response 
to trauma.  

In July 1993, the veteran was diagnosed as having adjustment 
disorder with depression and cocaine abuse, moderate symptoms 
with a Global Assessment of Functioning (GAF) rating of 61-
50.  The veteran had attempted suicide in June 1993.  Mental 
examination showed that the veteran was cooperative and 
showed no psychomotor retardation.  He talked coherently and 
relevantly and his affect was blunted with moderate 
depression.  

In July 1993, the veteran began receiving treatment from the 
Atlanta VA facility.  He reported attempting suicide in 1993.

An RO decision in February 1999 denied the veteran's 
application to reopen a claim for service connection for an 
acquired psychiatric disorder.  The additional evidence 
considered included service medical records but the latter 
evidence showed only a personality disorder.  The RO 
determined that such evidence was not new and material; 
hence, the veteran's application to reopen was denied, the 
February 1999 decision was not appealed and it became final. 

In December 2001, the veteran submitted an application to 
reopen a claim for  service connection for a psychiatric 
disorder.  

In November 2001, the veteran received treatment from the 
Biloxi VA facility for his psychiatric condition.

In December 2001, the veteran was diagnosed as having 
adjustment disorder with mixed mood with a Global Assessment 
of Functioning (GAF) score range of from 30 to 75.  Upon 
mental status examination, the veteran was found to be 
manipulative, vague, and evasive.  It was also noted that he 
was alert and oriented but did not seem to be a reliable 
historian regarding his symptoms.  He was anxious and 
irritable, and his insight and judgment were impaired, but he 
had no formal thought disorder.  

In June 2004, the veteran reported that while he was in 
service, his wife ran off with another man.  A major came in 
and handed him a .45 pistol and said I heard you wanted to 
commit suicide, so show me you really want to do it.  He 
stated that he put the gun to his head and pulled the 
trigger.  He was diagnosed as having alcohol dependence and a 
psychotic disorder not otherwise specified, with a GAF score 
of 57.  

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In October 1992, the RO denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  As the veteran did not appeal, that decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  A February 1999 RO decision 
denied the veteran's application to reopen that claim; as 
that decision was not appealed, it also became final.  Id.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(applicable to claims filed prior to August 29, 2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, the legal standard of what constitutes "new and 
material" evidence was amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed.  See 38 C.F.R. § 3.156(a).  

Under the current regulation, new evidence is defined as 
existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004). 

The evidence received subsequent to February 1999 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's February 1999 RO decision, the record 
showed that the veteran was suffering from a personality 
disorder found to be congenital and developmental in nature.  
Evidence obtained since that time shows that the veteran has 
been diagnosed as having adjustment disorder with depression, 
a psychotic disorder not previously specified and substance 
abuse.  In addition, the previously considered evidence did 
not contain the veteran's statement that his wife left him 
during service and a major gave him a gun to show that he 
wanted to commit suicide.  Such evidence, presumed credible, 
provides competent evidence of a current acquired psychiatric 
disability that was lacking at the time of the October 1992 
RO decision and it raises a reasonable possibility that the 
psychiatric disorder is linked to service.  The Board finds 
that this additional evidence associated with the claims file 
since the February 1999 RO decision bears directly or 
substantially upon the specific matter under consideration 
because the previously unconsidered evidence provides a 
current diagnosis of an acquired psychiatric disorder and it 
raises a reasonable possibility of substantiating the claim.  
Consequently, the record contains new and material evidence, 
and the claim must be reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened; the appeal is granted to this extent only.





REMAND

In light of the new and material evidence submitted 
subsequent the February 1999 RO decision, the RO must 
readjudicate the claim for service connection for an acquired 
psychiatric disorder on a de novo basis.  38 C.F.R. § 19.9 
(2004); see also e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The RO must consider all newly submitted evidence in 
making its decision.  

In addition, the Board has determined that a psychiatric 
examination that includes a nexus opinion is necessary to 
adjudicate the veteran's reopened claim.  See 38 U.S.C.A. 
5103A(d); § 38 C.F.R. § 3.159(c)(4).

The RO must ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action:

1.  The RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
entitlement to service connection for an 
acquired psychiatric disorder of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The veteran must be afforded a VA 
psychiatric examination to determine the 
nature, extent and etiology or 
approximate onset date of any psychiatric 
disorder that may be present.  Following 
a review of all of the relevant service 
and post-service medical and psychiatric 
records in the claims file, the 
psychiatric examination, and any tests 
that are deemed necessary, the 
psychiatrist is requested to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder that may 
be present began during service or is 
causally linked to any incident of or 
finding recorded during service.  The 
psychiatrist is also asked to provide a 
rationale for any opinion expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO must then readjudicate the 
appellant's claim for service connection 
for an acquired psychiatric disorder on a 
de novo basis, with application of all 
appropriate laws and regulations and 
consideration of all of the relevant 
evidence in the claims file, to include 
any additional information obtained.  If 
the decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


